[1] Habeas corpus. Petitioner alleges that he is imprisoned by the acting chief of police of the city and county of San Francisco without authority or warrant. It appears from the return that petitioner is detained in custody under and by virtue of a warrant of arrest issued out of the police court of the city and county of San Francisco, which warrant is annexed to such return. It also appears that the warrant was issued upon the complaint of one George Richards charging petitioner under two counts with the crime of felony, to-wit: Grand larceny, committed in the state of Washington, and with being a fugitive from justice. Certified copies of the original information *Page 154 
filed in the superior court of the county of Pierce, state of Washington, and the warrant of arrest are also attached to the return. At the hearing it was contended that the warrant was issued without any evidence tending to show the guilt of petitioner. There is no merit in the contention. The information contains positive evidence of facts tending to show guilt, and it is sufficient to support a warrant. (Ex parte Dimmig, 74 Cal. 164
[15 P. 619].) Such being the case, the writ is discharged and the prisoner remanded to the custody of respondent as acting chief of police to be held by him under the authority of the warrant until such charge shall be heard in the manner provided by law, or until he shall be legally delivered into the custody of the agent of the state of Washington.
Knight, J., and Cashin, J., concurred.